DETAILED ACTION
Applicant’s preliminary amendment filed February 8, 2022, is fully acknowledged by the Examiner. Currently, claims 2-26 are pending and newly added, with claim 1 cancelled. The following is a complete response to the February 8, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: The Examiner respectfully requests that Applicant amend paragraph [0001] to update the state of each application set forth therein.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The Examiner notes that multiple one of dependent claims 3-26 recite dependency on cancelled claim 1. As such, claims 3-26 are in improper dependent form.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The Examiner notes that, for the sake of examination, each of claims 4, 6, 8, 9, 11, 15-17, 20, and 22-26 will be treated as depending on claim 2.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. **The following rejections are based on the assumption that claims 4, 6, 8, 9, 11, 15-17, 20, and 22-26 will be treated are dependent on claim 2**
Regarding claim 3, the claim sets forth the limitation of “the opening” therein. Neither of parent claims 2 or 8 provided proper antecedent basis for this limitation in the claims. Appropriate correction is required.
Regarding claim 8, the claim recites the limitation of “the opening” twice in the claim. Neither of parent claims 2 or 8 provided proper antecedent basis for this limitation in the claims. Appropriate correction is required.
	Regarding claim 16, the claim recites the limitation of “the linking member is offset from an axis of the flexible shaft” therein. Claim 2 sets forth “the flexible shaft having an axis”. It is the Examiner’s position that the two recitations in claims 2 and 16 of “an axis” render the scope of claim 16 as indefinite because it is unclear how the axis of claim 16 relates to that of claim 2. Specifically, the Examiner is unable to determine whether the axis of claim 16 is set forth in addition to the axis of claim 2, or if the axis of claim 16 is the same as that of claim 2. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22  of U.S. Patent No. 10,772,678 B2 further in view of Lary et al. (US Pat. No. 8,551,129 B2). 
Regarding instant independent claim 2, it is clear that a majority of the limitations set forth therein are to be found in patented independent claim 1. Specifically, the flexible shaft, handle, cutting member and linking member can be found in common between the instant and patented claim. Instant claim 2 differs from patented claim 1 in the requirement of the linking member to be non-parallel to the axis of the flexible shaft. The use of a non-parallel linking member is believed by the Examiner to be taught by Lary via the wire 42 as shown in figure 7 with the non-parallel portion formed by the bent portion of 42 near 94. Therefore, it is the Examiner’s position that the use of a non-parallel linking member would be an obvious consideration to one in the art to try when constructing a cutting device as in patented claim 1 when providing a connection between a linking member and a cutting blade of a flexible catheter. Such would function equally as well as the linking member arrangement of the claim with a reasonable expectation of success especially in view of such functioning to provide the link/motion of the cutting member as in Lary. Similar rationale is equally applicable with respect to independent claim 2 and patented claim 22.
Regarding instant dependent claims 3-26, see respective patented dependent claims 2-21.
Claims 2-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,765,447 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant independent claim 2, it is clear that all the features therein are to be found in patented claim 1. The difference between the invention of the instant claim and that of the patented claim is that the patented claim includes additional features and is, thus, in effect a “species” of the “generic” instant claim.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
With respect to dependent claims 3-26, see patented claims 2-25.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794